                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Trinity Hospitals, Inc., and           )
Trinity Health, Inc.,                  )
                                       )
               Plaintiffs,             )       ORDER
                                       )
       vs.                             )
                                       )
The Markham Group, LLC, Bruce          )
Sinclair, Christopher Todd Coon,       )
and Doe No. 1.,                        )       Case No. 1:17-cr-237
                                       )
               Defendants.             )


       The Plaintiffs initiated the above-entitled action by Complaint on November 6, 2017, against

the Markham Group, LLC, Bruce Sinclair, Christopher Todd Coon (collectively the “Released

Defendants”) and a fictitiously-named defendant. (Doc. No. 1). The Plaintiffs subsequently reached

a settlement with the Released Defendants and in November 2018 stipulated to the dismissal of the

Complaint as to the Released Defendants. (Doc. Nos. 67 and 68).

       On April 5, 2019, the Plaintiffs filed a “Motion to Extend Deadlines and Trial Date.” (Doc.

Nos. 71 and 73). They request that the Court extend all pretrial deadlines and continue the trial for

one year. The basis for their motion is that they are endeavoring to ascertain the identity of the

fictitiously-named defendant and in so doing require additional time to review documents provided

to them by the Released Defendants in December 2018.

       The Court in its discretion GRANTS the Plaintiffs’ motion (Doc. Nos. 71 and 73) IN PART.

The final pretrial conference set for January 21, 2020, and the trial set for February 3, 2020, are

cancelled. Both shall be rescheduled as necessary at a later date and time. All pretrial deadlines

shall be suspended pending further order of the Court. The Plaintiffs shall file a report advising the

                                                  1
Court of the status of its document review by July 12, 2019.

       IT IS SO ORDERED.

       Dated this 15th day of April, 2019.


                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court




                                                2
